The appellee, as complainant below brought the instant suit to quiet title to certain lands more specifically described in the bill of complaint. A demurrer to the bill was overruled and on appeal that order was affirmed. Harry P. Leu, Inc. vs. S. A. L. Ry. Co., 97 Fla. 638, 121 So. 808. The mandate went down, the defendant answered, and a motion to strike portions of the answer was granted in part with leave to amend. A demurrer to the answer as amended was sustained and this appeal is from that decree.
The demurrer to the answer as amended was predicated on chapter 13660 Laws of Fla., Acts of 1929 which substitutes a demurrer in the place of exceptions for insufficiency in the answer and provides that the demurrer may go to the whole or any portion of the answer. Five errors are assigned and brought here for determination. Four of them go to portions of the answer as amended and the fifth goes to the amended answer as a whole.
All of these assignments raise questions of adjective law and are typical instances for the application of the statute on which the demurrer to the answer was grounded. We have examined the pleadings with reference to each of them and it is not made to appear that reversible error was committed. The judgment below is therefore affirmed.
Affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., concurs in the opinion and judgment.
ELLIS, J., dissents.
BROWN, J., not participating.